Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered June 13, 1994, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
*431Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly denied his motion to withdraw his plea of guilty without conducting a hearing is without merit. It is well settled that such a motion is directed to the sound discretion of the court (People v Jones, 214 AD2d 623, 624; People v Evans, 204 AD2d 346), and the defendant’s claim that the plea was coerced is refuted by his statements during the plea allocution that the plea was not the product of coercion (see, People v Lisbon, 187 AD2d 457, 458; People v Hall, 195 AD2d 521, 522). Additionally, the defendant’s claim that he received ineffective assistance of counsel is without merit (see, People v Ford, 86 NY2d 397, 404; People v Baldi, 54 NY2d 137, 147; People v Bataglia, 237 AD2d 295, 296). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.